Landon, J.:
The surrogate made his decree upon final accounting September 9,1814.' This is an appeal from an order made by the surrogate September 3, 1883, nine years afterwards, refusing to vacate the final decree and reopen the settlement to the end that an alleged error against the appealing executor to the amount of $280.02 be corrected. We think the order should be affirmed. The lapse of time, the smallness of the amount, the inconclusive evidence of the existence of the alleged error, convince us that the surrogate wisely exercised his discretion in refusing to reopen the decree.
Order affirmed, with ten dollars costs and printing disbursements»